Citation Nr: 1547560	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  09-25 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for hepatitis C.  

2.  Entitlement to service connection for chronic liver disease, including cirrhosis.  

3.  Entitlement to service connection for esophageal varices.  

4.  Entitlement to service connection for an acquired psychiatric disability, including major depressive disorder (MDD), posttraumatic stress disorder (PTSD), and generalized anxiety disorder (GAD).  

5.  Entitlement to service connection for chronic fatigue syndrome (CFS).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1973 to November 1976 and from August 1982 to February 1991.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of an August 2006 rating decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to service connection for hepatitis C, liver disease, and esophageal varices.  The case is currently under the jurisdiction of the RO in Muskogee, Oklahoma.  

In June 2011, the Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing has been associated with the Veteran's claims folder.  

In November 2011 and June 2013, the Board remanded the appeal for further development.  

The case also comes on appeal of a November 2013 rating decision of the RO in Muskogee, Oklahoma, which denied service connection for PTSD, MDD, GAD and CFS.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.



REMAND

As noted, the Veteran testified at a Board video conference hearing in June 2011, but, following the hearing, additional issues were added for appellate consideration.  In June 2015, he asked to testify at a video conference hearing concerning his appeal.  

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the Veteran for a video conference hearing before a Veterans Law Judge as requested.  After the hearing has been conducted, or if the Veteran cancels or fails to report for the hearing, the case should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

